department of the treasury internal_revenue_service washington d c 2fl1437026 tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer plan ira amount m amountw amount n decedent company dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer received a distribution of amount m from plan taxpayer asserts that her failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to the fact that her distribution and the entire 60-day rollover period occurred while taxpayer was outside the united_states and was unaware of the distribution until she returned to the united_states taxpayer further represents that amount has not been used for any other purpose taxpayer was married to decedent who was employed by company the custodian of plan decedent passed away on date grieving decedent's death and with no family left in the country taxpayer left the united_states and traveled to her native country for family support from march to date decedent's account balance in plan totaled amount m plan distributed decedent's entire benefit in plan to taxpayer on date totaling amount w representing amount m less withholding taxpayer only received the checks on date when she returned from foreign_travel and on date rolled amount w into ira taxpayer proposes to rollover amount n which would have been the amount eligible for rollover at the time amount m was originally distributed_amount m less a required_minimum_distribution based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount n sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was due to the fact that the distribution and the entire 60-day rollover period occurred after taxpayer was outside the united_states and unaware that a distribution had in-fact occurred therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira or other eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount n will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page4 if you have any questions please contact please address all correspondence to se t ep ra t2 vine manager plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
